Title: 2d.
From: Adams, John Quincy
To: 


       Mr. Chaumont intended to set out early in the morning for Philadelphia (or rather Albany,) but it rain’d so hard that he was obliged to postpone it till the afternoon. I went to his lodgings at about 9 o’clock, and stay’d till about noon. We then went to a billiard table, and play’d a game. I dined at Mr. Smith’s. After dinner I return’d to Mr. de Chaumont’s lodgings, and found him, making preparations for his departure. At about 4 o’clock he set out in his Chaise with the Consul: Mr. Issotier Mr. Serane, and myself accompanied him on horseback. Mr. Toscan, went only to the neck, and then left us. The rest of us, went about 4 miles further and at 5 o’clock or thereabouts we took our leave of Mr. Chaumont who proposes going as far as Waltham to night. I spent the evening at Mr. Foster’s house, with my uncle Cranch, and Dr. Tufts.
      